Title: From Thomas Jefferson to Jones & Howell, 15 December 1802
From: Jefferson, Thomas
To: Jones & Howell


          
            Gentlemen
            Washington Dec. 15. 1802.
          
          Having occasion for a supply of rod & hoop-iron, according to the invitation of your mr Jones, I address myself to you for two tons of rods of the sizes hitherto furnished me, that is to say from 6 d. to 20 d. and of a quarter of a ton of 4 d. hoops, which be pleased to ship immediately before the closing of your river, to the address of messrs. Gibson & Jefferson in Richmond, notifying me at the time. Accept my respects & best wishes.
          
            Th: Jefferson
          
        